NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 23, 2016* 
                                  Decided May 25, 2016 
                                              
                                          Before 
 
                                DIANE P. WOOD, Chief Judge 
                
                                RICHARD A. POSNER, Circuit Judge 
                
                                ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 15‐3849 
 
JOZEF GAJEWSKI, et al.,                            Appeal from the United States 
      Plaintiffs‐Appellants,                       District Court for the Northern District 
                                                   of Illinois, Eastern Division. 
      v.                                            
                                                   No. 14 C 9230  
OCWEN LOAN SERVICING, et al.,                       
      Defendants‐Appellees.                        John W. Darrah, 
                                                   Judge. 
                                             
                                        O R D E R 

            Homeowners Jozef and Wieslawa Gajewski reacted to a state‐court foreclosure 
action by claiming in this federal lawsuit that two loan servicers and the law firm 
representing one of those companies violated the Fair Debt Collection Practices Act, 
15 U.S.C. §§ 1692d–1692g, and Illinois law through their collection efforts. (The couple’s 
son also joined the suit, but he was not party to the mortgage loan and did not identify 
any plausible FDCPA violation targeted against him. We say nothing more about the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐3849                                                                      Page 2 
 
son.) The district court dismissed the FDCPA claims as untimely and then declined to 
exercise supplemental jurisdiction over the state‐law claims. On appeal the Gajewskis 
challenge only the dismissal of their FDCPA claims. We affirm the judgment, though 
our reasoning differs to an extent from that of the district court. 

       The plaintiffs’ complaint is 105 pages (divided into 633 numbered paragraphs) 
plus another 211 pages of exhibits. Named as defendants are Ocwen Loan Servicing, 
Nationstar Mortgage, and the law firm of Codilis & Associates, P.C. Briefly, the 
Gajewskis had refinanced their mortgage in 2008. In November 2009, servicing of the 
loan was transferred to Ocwen, which in May 2010 modified the terms of the loan at the 
borrowers’ request. But they ceased making payments in March 2011, prompting 
Ocwen to sue in an Illinois circuit court in January 2013 to foreclose the mortgage. 
Ocwen was represented in that suit by Codilis & Associates. Servicing of the loan again 
was transferred in May 2013, this time to Nationstar, which substituted itself for Ocwen 
as plaintiff in the foreclosure suit. That lawsuit remains pending. 

        The federal complaint was filed on November 18, 2014. It tracks provisions of the 
FDCPA in claiming that the defendants misrepresented the character, amount, and legal 
status of their debt, see 15 U.S.C. § 1692e(2)(A), communicated information known to be 
false to credit‐rating agencies, see id. § 1692e(8), and used unfair or unreasonable means 
to collect or attempt to collect the mortgage loan, see id. § 1692f. Yet despite its 
considerable bulk, the complaint is short on specifics about how and when these 
violations occurred. (The complaint also includes state‐law claims, which the district 
court declined supplemental jurisdiction over and the Gajewskis say nothing about on 
appeal.) 

        The defendants moved to dismiss the FDCPA claims in their entirety as 
untimely. The statute of limitations under the FDCPA is one year, 15 U.S.C. § 1692k(d), 
and by the defendants’ reading, the complaint’s allegations of unlawful conduct relate 
exclusively to a period ending more than a year before the federal lawsuit was filed. In 
the alternative, the defendants urged the district court to abstain from reaching the 
merits of the FDCPA claims until after the state‐court litigation concludes. See Colo. 
River Water Conservation Dist. v. United States, 424 U.S. 800, 817–19 (1976). 

      The district court accepted the statute of limitations defense, though the court’s 
reasoning is not entirely clear. On the one hand, the court asserted that the limitations 
period for any FDCPA violation started running “with the filing of the allegedly 
unlawful litigation,” which implies that claims of unlawful collection activity occurring 
more than a year before the state lawsuit was commenced still would have been timely 
No. 15‐3849                                                                           Page 3 
 
if only the plaintiffs had filed their federal lawsuit sooner. Moreover, some statements 
by the court imply that collection efforts, in or out of court, could not have violated the 
FDCPA once the state lawsuit was pending. These references to the foreclosure suit are 
dictum, however, because the district court also wrote that the complaint doesn’t allege 
that, in the year before it was filed, the defendants engaged in conduct plausibly 
violating the FDCPA. The Gajewskis filed a motion to reconsider, which the district 
court denied. 

        On appeal, as we understand their argument, the Gajewskis contend that new 
violations of the FDCPA could—and did—occur after the foreclosure suit was filed and 
within a year of this federal action. In addition, the plaintiffs insist, this new conduct 
constituted “continuing violations” that restarted the one‐year limitations period for all 
prior violations of the FDCPA. In their brief the Gajewskis identify this new conduct as 
(1) Ocwen continuing to litigate the foreclosure action after it was filed, (2) Codilis & 
Associates moving to substitute Nationstar as plaintiff after that company had replaced 
Ocwen as the loan servicer, and (3) Nationstar, like its predecessor, continuing to 
litigate the foreclosure action. This line of reasoning is not persuasive. 

        We presume, as do the plaintiffs, that collection activity within or related to 
pending litigation may lead to new, and separately prosecutable, violations of the 
FDCPA. See Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 872–76 
(7th Cir. 2015) (reviewing whether motion for summary judgment violated FDCPA); 
Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1295, 1297 (11th Cir. 2015) (reviewing 
whether sworn reply disputing right to an exemption violated FDCPA). The Gajewskis 
are mistaken, however, in thinking that new violations will resurrect prior, untimely 
claims based on a “continuing violation” theory. As we have explained, the “statute of 
limitations begins to run upon injury . . . and is not tolled by subsequent injuries.” 
Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797, 801 (7th Cir. 2008); see Kovacs v. 
United States, 614 F.3d 666, 676 (7th Cir. 2010). The “continuing violation” doctrine, 
which actually concerns “cumulative” violations, “does not apply to ‘a series of discrete 
acts, each of which is independently actionable, even if those acts form an overall 
pattern of wrongdoing.’” Kovacs, 614 F.3d at 676 (quoting Rodrigue v. Olin Emps. Credit 
Union, 406 F.3d 434, 443 (7th Cir. 2005)); see Limestone Dev. Corp., 520 F.3d at 801. Thus, 
any wrongful collection activity that occurred before November 2013—a year before the 
Gajewskis brought this federal action—is barred by the one‐year statute of limitations. 
And since Ocwen and its law firm were out of the picture many months before that, no 
FDCPA claim against them could possibly have been timely. 
No. 15‐3849                                                                           Page 4 
 
       So of the new FDCPA “violations” identified in the plaintiffs’ brief on appeal, 
only the third—that Nationstar has continued to pursue the foreclosure suit—could be 
timely. But in their complaint the Gajewskis do not allege any specific action taken by 
Nationstar during the ongoing litigation that independently violated the FDCPA. 
Instead, this allegation is nothing more than another attempt to argue that a violation 
arising from the filing of a debt‐collection suit continues as long as the suit remains 
pending. That contention lacks merit. See Naas v. Stolman, 130 F.3d 892, 893 (9th Cir. 
1997) (rejecting assertion that the statute of limitations should run from the day of the 
reviewing court’s judgment instead of the day the suit was brought). 

       We have reviewed the plaintiffs’ remaining contentions, and none has merit. 

                                                                                AFFIRMED.